Court of Appeals
                               Sixth Appellate District of Texas

                                           JUDGMENT


    In the Interest of E.W., a Child                               Appeal from the 196th District Court of
                                                                   Hunt County, Texas (Tr. Ct. No. 80,358).
    No. 06-15-00018-CV                                             Opinion delivered by Justice Moseley, Chief
                                                                   Justice Morriss and Justice Burgess
                                                                   participating.



          As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the trial court’s order terminating appellants’ parental rights
to E.W.1 and remand the cause to the trial court for a new trial.
          We further order that the appellee pay all costs of this appeal.


                                                                  RENDERED JUNE 26, 2015
                                                                  BY ORDER OF THE COURT
                                                                  JOSH R. MORRISS, III
                                                                  CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk




1
 In our opinion in this matter, we refer to the minor child who is the subject of this appeal using the fictitious name
Ethan Black. The Ethan Black to which we refer in our opinion is the same person referred to as E.W. in the style of
this case.